Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
This is in response to the non-provisional application 02/04/2021.
 Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,939,987. This is a statutory double patenting rejection.
Claim 1 of the patent and claim 1 of the application recite the exact same subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication Number 2005/0283186 (Berrada et al.) in view of U.S. Patent Publication Number 2003/0187474 (Keegan et al.)
Regarding claim 1, Berrada et al. discloses  as shown in Figures 1, 2, 8B, 8C an embolic protection device having an upstream end and a downstream end (shown in annotated Figure 2a provided below), said embolic protection device comprising: a cylindrical outer sleeve (portion of non-everted region 76 in the shape of a cylinder, see paragraph [0069]) comprising a filter mesh material; see paragraph [0064]; and an inner structure comprising (everted cavity or concave region 83, see paragraph [0069]) a filter mesh material; wherein a downstream end of the inner structure is attached to a downstream end of the cylindrical outer sleeve; see paragraph [0074] disclosing non-everted region 76 everted cavity or concave region 83 are attach to shaft 80 and thus the ends of both regions are necessarily attached to one another via the shaft 80; and wherein emboli generated upstream of the embolic protection device is capable of flowing into and be trapped within a collection chamber defined between the cylindrical outer structure and base of the inner structure. See Figure 8B.

    PNG
    media_image1.png
    223
    577
    media_image1.png
    Greyscale


Berrada fails to disclose a resilient seal having a plurality of flaps configured to form a sliding seal around a catheter shaft as the catheter shaft is introduced through a downstream end of the embolic protection device, and the resilient seal of the inner structure is located at an upstream end of the inner structure.
Keegan et al., from the same filed of endeavor teaches a similar an embolic protection device as shown in Figures 91, 92 where the embolic protection device includes a resilient seal (seal 161, see paragraph [0454]) having a plurality of flaps configured to form a sliding seal around a catheter shaft as the catheter shaft is introduced through a downstream end of the embolic protection device, and the resilient seal of the inner structure is located at an upstream end of an inner structure, for the purpose of preventing embolic material passing through an opening. see paragraph [0545].
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the seal 161 into collar 64 disclosed by Berrada such that it had a resilient seal having a plurality of flaps configured to form a sliding seal around a catheter shaft as the catheter shaft is introduced through a downstream end of the embolic protection device, and the resilient seal of the inner structure is located at an upstream end of the inner structure in order to prevent embolic material from passing through the guidewire lumen of shaft 80.
Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication Number 2006/0293706 (Shimon et al.) in view of U.S. Patent Publication Number 2003/0187474 (Keegan et al.)
Regarding claim 1, Shimon et al. discloses  as shown in Figure 1an embolic protection device having an upstream end and a downstream end (shown in annotated Figure 1 provided below), said embolic protection device comprising: a cylindrical outer sleeve (external structure 2, see paragraph [0053]) comprising a filter mesh material; and an inner structure comprising (filter or net 16, see paragraph [0047]) a filter mesh material and a seal (valve 18, see paragraph [0056]) having a plurality of flaps; wherein a downstream end of the inner structure is attached to a downstream end of the cylindrical outer sleeve; see paragraph [0047] and wherein emboli generated upstream of the embolic protection device is capable of flowing into and be trapped within a collection chamber defined between the cylindrical outer structure and base of the inner structure. 

    PNG
    media_image2.png
    554
    587
    media_image2.png
    Greyscale


Shimon fails to disclose the seal is resilient seal having a plurality of flaps configured to form a sliding seal around a catheter shaft as the catheter shaft is introduced through a downstream end of the embolic protection device, and the resilient seal of the inner structure is located at an upstream end of the inner structure.
Keegan et al., from the same filed of endeavor teaches a similar an embolic protection device as shown in Figures 91, 92 where the embolic protection device includes a resilient seal (seal 161, see paragraph [0454]) having a plurality of flaps configured to form a sliding seal around a catheter shaft as the catheter shaft is introduced through a downstream end of the embolic protection device, and the resilient seal of the inner structure is located at an upstream end of an inner structure, for the purpose of preventing embolic material passing through an opening. see paragraph [0545].
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify embolic protection device disclosed by Shimon by substituting the seal disclsoed by Shimon for the one disclosed by Keegan et al. such that it had a resilient seal having a plurality of flaps configured to form a sliding seal around a catheter shaft as the catheter shaft is introduced through a downstream end of the embolic protection device, and the resilient seal of the inner structure is located at an upstream end of the inner structure because it would only require the simple substitution of one known alternative configuration for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD G LOUIS/Primary Examiner, Art Unit 3771